UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1185



RONALD HOWARD BRODT,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND; HARFORD COUNTY; PAM ARNEY,
in her official and private capacity; MARIKA
KREJCI, in her official and private capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cv-02331-AMD)


Submitted:   July 27, 2007                 Decided:   August 14, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Howard Brodt, Appellant Pro Se. Cynthia G. Peltzman,
Assistant Attorney General, Baltimore, Maryland; Carl N. Zacarias,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Sean Patrick Carven, Karen June Kruger, HARFORD COUNTY DEPARTMENT
OF LAW, Bel Air, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald Howard Brodt appeals the district court’s order

dismissing his complaint.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Brodt v. Maryland, No. 1:06-cv-02331-AMD (D.

Md. Jan. 29, 2007).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -